 

.Case 2:20-cv-02342-DJA Document 1 Filed 12/28/20 Page 1 of 5

2:20-cv-02342-JAD-DJA |

f

t

t
I

!
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or c

UNITED STATES DISTRICT

Mos ZL. Cut

Plaintiff/Petitioner

Shel Seid, Denbdhy

Defendant/Respondent (

 

eS

oF

 

 

OURS TREE
for the Aske —___. ENTERED ——_ SERVED .. i
: COUNSELPARTIES OF RECURD
CHejacir.__ Fr
DEC 28 2020
)
Civil Actidn N
eee CLERK US DISTRICT COUT
DISTRICT GF NEVADA
) BY: pepiny

 

 

 

 

 

 

 

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

(Long Form)

 

Affidavit in Support of the Application

I am a plaintiff or petitioner in this case and declare

that I am unable to pay the costs of these proceedings
and that I am entitled to the relief requested. I declare
under penalty of perjury that the information below is
true and understand that a false statement may result in

a dismissal of my claims.

Signed: “tet cf. £2.

Instructions

Complete ail questions in this application and then sign it.
Do not leave any blanks: if the answer to a quéstion is “0,”
“none,” or “not applicable (N/A),” write that response. If
you need more space to answer a question or to explain your
answer, attach a separate sheet of paper identified with your
name, your case's docket number, and the question number.

Date: 22-42-28

 

 

1. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions

for taxes or otherwise.

 

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment

* 3m 5 $ $
Self-employment § $ 5 $
Income from real property (such as rental income) § $ 5 $
Interest and dividends $ $ § §
Gifts $ $ § 5
Alimony $ $ § 5
Child support $ $ § .

 

 

 

 

 

 
«Case 2:20-cv-02342-DJA Document 1 Filed 12/28/20 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities, $ $ $ $
insurance)
Disability (such as social security, | insurance payments) g § $ 5
Unemployment payments § § $ 5
Public-assistance (such as welfare) § § 5 5
Other (specify): § § $ g

Total monthly income: § are 9.00)8 0.00/8 0.00 | 0.00
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or

other deductions.)
Employer Address Dates of employment Gross
monthly pay

 

Weal Sates ose Hiv bbbuk cy | Wi rL eae 5 i990
Sigal JU Vb. ye ecascritebrokts |s/0 bf tees! $ /20

List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
$
$
$
4. How much cash do you and your spouse have? $

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

Financial institution Type of account Amount you have Amount your

spouse has
Luft Hels bhoalhg § - 54 §
Noly bivkde /. thar bi, $ S04 $

$ $

 

 

 

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
, Case 2:20-cv-02342-DJA Document 1. Filed 12/28/20 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.
Assets owned by you or your spouse
Home (Value) $
Other real estate (Value) $
Motor vehicle #/ (Val $
or (Value) 2 £6 2)
Make and year: Yori AS Myo wet”
Model: “YY Shee C
Registration #: LY # ~Vsfa.
Motor vehicle #2 (Value) $
Make and year:
_ Model:
Registration #:
Other assets (Value) $
Other assets (Value) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
$ $
$ $
$ $
7. State the persons who rely on you or your spouse for support.

 

Name (or, if under 18, initials only) Relationship Age

 

 

 

 

 

 

 
. Case 2:20-cv-02342-DJA Document1 Filed 12/28/20 Page 4of5

 

 

 

 

Page 4 of 5

AO 239 (Rev. 12/53) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

You Your spouse

 

Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? OF Yes O No $ $
Is property insurance included? O Yes OF No

 

 

 

 

 

 

 

 

Utilities (electricity, heating fuel, water, sewer, and telephone) , $ 3
Home maintenance (repairs and upkeep) $ $
Food § 3
Clothing 3 $
Laundry and dry-cleaning . | § $
Medical and dentai expenses C 5 SQ $
Transportation (not including motor vehicle payments) 3 SD oO 3
Recreation, entertainment, newspapers, magazines, etc. $ $

 

Insurance (not deducted from wages or included in mortgage payments)

 

 

 

 

 

Homeowner's or renter's: $ 5
Life: $ $ - pe
Health: 3 $
Motor vehicle: $ h VED $
Other: | $ $

 

Taxes (not deducted from wages or included in mortgage payments) (specify):

 

 

 

 

 

 

Installment payments
Motor vehicle: $ $
Credit card (name): 5 $
Department store (name): 5 §
Other: $ $

 

Alimony, maintenance, and support paid to others $ $

 

 

 

 
 

. Case 2:20-cv-02342-DJA Document1 Filed 12/28/20 Page 5of5

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ eo §
statement)
Other (specify): § $
Total monthly expenses: SAS 000/58 6.00
9. Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the

10.

11.

12.

next 12 months?

0 Yes No If yes, describe on an attached sheet.

Have you spey<or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? Yes ONo

Hyes, how much? $ Yooe®-, O&

Provide any other information that will help explain why you cannot pay the costs of these proceedings,

Taps Bis,oee
FO, 220

Capt tl & £0,008

Identify the city and state of your legal residence. Lor

Your daytime phone number: 220. 73 LI SEY
Your age: “Bip Your years of schooling: Ake

Last four digits of your social-security number: 2427
